HAWKINS, Judge.
An opinion affirming the judgment of conviction was handed down on May 2, 1934. Pending a motion for rehearing our attention is called to the form of the indictment. The count upon which conviction was obtained alleged the possession for sale in Jack county of liquor capable of producing intoxication. No further description of the liquor appears in the indictment.
In view of the Constitutional Amendment to section 20, art. 16, adopted in 1933, and the laws enacted thereunder (Acts 43d Leg. Reg. Sess. (1933), c. 116, p. 288 [Vemon’s Ann. I-\ C. art. 694a]), the present indictment charges no offense. The reasons are stated in Offield v. State (Tex. Cr. App.) 75 S.W. (2d) 882, opinion of date October 31, 1934.
The motion for rehearing is granted, the opinion of affirmance is withdrawn, and the judgmenL is reversed and the prosecution ordered dismissed under the present indictment.